DAVIS, Justice
(dissenting).
I dissent. After carefully considering the Motion for rehearing, I have decided, without any doubt whatever, that the evidence, both oral and documentary, are fully sufficient to create a public right-of-way, and/or public street, by dedication, parol gift, prescription, documentary evidence, and limitations.
When appellants and appellees had closed the evidence in the case and rested, appellants filed a motion to withdraw the case from the jury and enter judgment in their favor. It was overruled. The charge was prepared. Appellants made several objections and exceptions thereto. They were overruled. After the jury returned its verdict in favor of appellees, appellants filed a motion to enter judgment in their favor non obstante veredicto. It was overruled. Appellants then filed a motion for a new trial in which they sought a judgment non obstante veredicto; and, in the alternative, a motion for a new trial. The motion was overruled.
This suit was brought by Beulah Smith McNary, individually, and in behalf of the public; some of the public lived on the enclosed right-of-way. This dissenting opinion was writen in a hurry. Frankly, if I remember correctly, Matthew Smith executed the deed to Jack Reeves. Matthew Smith is not a party plaintiff to this lawsuit.
I will quote extensively from the oral testimony. But, first, I will point out that the right-of-way was first dedicated as a public road prior to 1930. It was dedicated as a public right-of-way along the North line of a tract of land that was owned by Mary Smith, Mother of the appellant, Beulah Smith McNary. At that time, it was a county road. It was graded up by the County Commissioner, his employees with county machinery, was graveled and oiled and has been maintained by the County and cities and used by the public ever since as a public road.
At one time the place where the right-of-way is situated was known as Willow Springs. Then, Greggton was organized and became an incorporated city and it gave the county road the name of “5th Street”; thereby, recognizing it as a public right-of-way or a street. Later, Gregg-ton and Longview voted to incorporate *133with each other and be called “Longview”. Longview then changed the name of the street to “Conrad Street”, and adopted a Resolution which became a part of the documentary evidence which was offered into evidence, that Conrad Street was a public street for the use of everyone who desired to use it.
The oral testimony to support the right-of-way is now quoted.
Matthew Smith, testified, in part, as follows :
“Q. Do you know of anything your Mother did (during her life time) with reference to the North side of this tract of land she inherited as being an heir under the Keys?
A. Mother dedicated a road' for life, as long as there is anyone that’s living, and give it to the public on her own property.
Q. I believe that road is along the North side of the tract, is that not right ?
A. It is on the North side of the tract.
Q. Does that road intersect Pine Tree Road?
A. It intersects right at Pine Tree Road, which is called Conrad Street today.
Q. State whether or not that road, since the time it was dedicated by your Mother as a public road, has been used by the public uninterruptedly since that time?
A. That road has been used by the public free from access or no violence whatsoever from 1931 up until 1968.
Q. Now, prior to that time, did or did not the public use this road exclusively for a passageway?
A. That road was used by the public for anything and everything that went over it. They used that road to drill the gas well which is down on the fourth block from my property, going east.
Q. All right — During the time that you lived out there on that road, what are the facts with reference to its use by doctors coming to see people back to the east on that road from Pine Tree Road?
A. We used that road for doctors, undertakers, milkmen and everybody used that road.
Q. How about the icemen?
A. The iceman, regardless of who wanted to go up and down that road, they had free choice to use that road.
Q. Did at any time during the time that this road was dedicated by your Mother, anyone have to come to you or your brothers and sisters and get permission to use that road?
A. Did not.
Q. Did you or any of your brothers and sisters ever attempt to keep the public from using it?
A. No, did not.
Q. And did you all (Smith and Reeves) have a conversation about it (the road) at the time?
A. Yes, we did.
Q. Was the road at that time visable as a road, were there any trees, shrubbery or anything to—
A. Was not, because when he (Mr. Reeves) come to see me, he came from the Pine Tree road up Conrad Street up to my sisters where I am living now.
Q. I will ask you if this strip of land on the North side of the tract of land you sold to Mr. Reeves (appellee) has ever been used for anything else other than a road?
A. Never has.
Q. Never has?
A. For the public, a public road.
Q. Never has been used for anything except a road out to Pine Tree?
A. Yes.”
*134******
“A. I told him there was a road and I would want to maintain the road through here for my sisters and all others to go back and forth, that was the outlet and was the way I sold the property, under that understanding.
Q. What, if anything, did he tell you he would do with reference to this road?
A. He told me, said he would leave the remainder of the road there, he never would close the road. We would have free access of the road.
Q. If he hadn’t of told you that would you or not have sold him the land?
A. I wouldn’t have.”
On cross-examination, Matthew Smith testified:
“A. I agreed when I sold the property that the road would remain in use for the public.”
******
“A. When my sisters give me the deed to my property, they didn’t give me the road at that particular time because we all excepted and give that to the public.”
******
“Q. All right, and is it your testimony that you want Mr. Reeves to have title to whatever you conveyed him in this deed?
A. All except the free will of the public of the road.”



“A. All I want is the free passage for the roadway left open for the public.”
******
“Q. Then, as a man of your word, I am asking you since you warranted this title, if you want this man, Mr. Reeves to have the land that you conveyed to him in this deed right here?
A. All except the passway for the public.
Q. All right, that’s what you want him to have, isn’t it?
A. All except the passway for the public, give the public a free passway to go out to the street.”
******
“A. It was made of record. The city of Longview named the street and it’s on the record ‘Conrad Street’ and it’s in the telephone book ‘Conrad Street’ and it’s at the City Hall ‘Conrad Street’.
******
“A. And I got a permit in my pocket here—
Q. Not in the County Clerk’s Office?
A. A license permit to pave Conrad and my license permit for breaking out curbing says, ‘on Conrad Street’. I am a licensed contractor of concrete work.”
* * * * * *
“Q. And you are using this road in front of Beulah’s house just like Beulah is using it, aren’t you?
A. That’s right, and the public is using it.
Q. So, along with everybody you knew, you and your family used it, is that right?
A. Me and my family used it, the public and—
Q. Everybody ?
A. The public in general.”
******
“Q. They started going across your Mamma’s land with her permission?
A. Well, it wasn’t with her permission because Mamma said, when we opened the road, Mother said, ‘This road will be dedicated to the public.’ ”
******
Beulah Smith McNary, one of the appellants, testified, in part, on direct examination, as follows:
,“Q. Well, who opened that road?
A. My Mother, Mrs. Boykin and Johnny Hurd because those were the first houses.
*135Q. What use was that road put to during that time?
A. For the public in general.
Q. All right. Just tell the jury who of the public used it.
A. Well, people that was selling ice, and it was a store there by Mrs. Boykin, and the milkman and the soda water trucks, iceman and everybody else.”
******
“Q. What is your — outside of the oil and gas that is reserved in your deed, do you claim any other—
A. I claim—
Q. —right-of-way or things of that kind across there?
A. I claim the right-of-way, sure I claim the right-of-way.”
******
On cross-examination, Beulah Smith Mc-Nary, testified, in part, as follows:
******
“A. And after the house was built, we used it for a public road.” ■
******
“A. Not only my family, but the public.
Q. Okay. Well, now, what public traveled over it?
A. Peddlers would come down there to sell stuff.”
******
“A. Well during that period of time before you got the land, your neighbors and peddlers and delivery men and so forth went up and down that roadway to get to and from your folks’ house and also to your neighbors’ houses, didn’t they?
A. That’s right.
Q. Was that the purpose of it?
A. Un-huh.”
******
“Q. So your Mother furnished Mr. Pruitt a road there.
A. That’s right.
Q. And she is the one that gave him permission to—
A. She furnished the road to the public, it was a public road.”
******
“Q. And you decided that you ought to close the road down.
A. No, I didn’t decide to close the road down because I was always taught that I couldn’t close a public road, because my Mother told me you couldn’t close a public road.”
******
“Q. Okay, did you bring this lawsuit for peace sake?
A. I brought this lawsuit so I could have a way in and out for the public.
Q.- Are you bringing this lawsuit for yourself and for your family or are you bringing if for the public?
A. I’m bringing it for the public.
Q. So you’re not bringing this lawsuit for yourself.
A. Well, I’m bringing it for the public because it’s always been a public road.
Q. At your own expense.
A. At my own expense.
Q. At your own expense, you have been good enough to do this for the public.
A. That’s right * * * ”
* * * * * *
“Q. Did your parents or your grandparents at any time that you know of ever prevent any neighbors from coming up there and visiting them or anybody from coming up and using that road?
A. No, my parents never did prevent anybody from using that road.”
******
“A. —So she dedicated the road.”
******
*136On cross-examination, Irene Denman, testified, in part, as follows:
“Q. And anybody using that road whether it be the iceman or milkman or whoever — .
A. Anybody had the privilege to use the road.
Q. So anyone, including neighbors, the iceman or milkman or anybody else that came up that road.
A. Right.”
* * * * * *
Upon re-direct examination, Irene Den-man, further testified, in part, as follows:
“Q. As far as the road in front of Beulah’s (Beulah Smith McNary) house and North of this filling station, how long do you know that that road has been open to the public?
A. It has been open ever since along in the thirties.
Q. Since the thirties?
A. Yes, sir.
Q. During the time that you have known that road, have you ever heard of anybody trying to block or stop people from using that road?
A. No.
Q. Have you ever heard of anybody having to get permission from any of the members of the family of the Smiths, the Keys or any of you all’s family to use the road?
A. No.
Q. Since they built that station there, have you been able to use that road like you used it before?
A. No, I can’t.”
* * * * * *
Charley Key testified on cross-examination, in part, as follows:
“Q. Okay. Now, when some other houses were built out there, people traveling that road were going to and from those houses and also Mary Smith’s house, and anybody that traveled that road was going either to Mary Smith’s house or to the other folks’ houses up there.
A. They were going to her house or the houses of these other people.”
* * * * ⅝ *
“Q. And everytime that you traveled that road you know that you had the permission of Mary (Smith) or from the other people that had houses up there to travel it, didn’t you?
A. Well it was a public road.”
* * * * * *
“Q. They owned that property?
A. That’s right, but it was give to a road.
Q. And as long as you ever traveled that, it was your understanding that it was agreeable with Mary (Smith) or Beulah (Smith McNary) or with Matthew (Smith) or whoever owned that property that you could go across that property, isn’t that right ?
A. Yes, it was agreed it was a road.”
⅝ ⅝ ⅜ ⅝ ⅜
“Q. And they were the only ones that would have objected because they were the only ones that owned it, isn’t that right?
A. Well, after they gave it as a road, everybody used it, they couldn’t stop it.” * * * -* * *
Sam Carr, a witness for the plaintiffs, testified, in part, as follows:
“Q. Yes, coming off Pine Tree Road, going back to Conrad Street.
A. Yes, I guess that is for the public, anyone that wants to go down there.”
i{c ⅝ ⅜ ⅝ ⅜ ‡
Easter Benton, a witness for the plaintiffs, testified, in part as follows:
“Q. Who used that road from that time up until the time the filling station was built?
A. Anybody used that wanted to.”
* * * * sfj *
On cross-examination, she further testified:
“A. Anybody that wanted to traveled it.
*137Q. That’s what I say. It was open to everybody, wasn’t it?
A. Yes, it was a street.”
* * ⅝ * * *
Fred K. Beaty, a witness for the plaintiff, testified, in part, as follows:
“Q. As far as you knew, anybody that wanted to use it could use it?
A. Yes, sir.”
* * * * * *
Appellee, Jack Reeves, called as an adverse witness by appellants, admitted that he was familiar with Conrad Street, and testified, in part, as follows:
“Q. And are you familiar with the location of this road that came through there behind your station there now?
A. You mean — you are talking about—
Q. Conrad Street.
A. Yes, Sir.
Q. And you knew that street was there before you built this station, didn’t you?
A. Yes, Sir.
Q. And it was visible to you and everybody that was in that area ?
A. Yes, Sir.”
⅜ ⅜ ⅝ ⅜ ‡ *
“Q. And it was an oil topped road?
A. Yes, Sir.
Q. And used by the public in general.
A. As far as I know.”
This oral testimony of Jack Reeves confirmed the fact that Conrad Street was a public right-of-way. He was charged with the knowledge of the Resolution #204, passed by the Longview City Council which further confirmed the fact that Conrad Street was a public right-of-way. City of Dallas v. Coffin, Tex.Civ.App., 1953, 254 S.W.2d 203, w. r., n. r. e. It was a dedicated public road. Owens v. Hockett, 1952, 151 Tex. 503, 251 S.W. 957; Chambers County v. Frost et al, Tex.Civ.App., 1962, 356 S.W.2d 470, w. r., n. r. e.; 19 Tex.Jur.2d 201, § 20; Oswald v. Grenet, 1858, 22 Tex. 94. The Supreme Court has not seen fit to change the statement of the rule as laid down in the Grenet case, supra.
The purchaser of real property, knowing it is burdened with an easement of a public road for the public, takes the real estate subject thereto. Plaster v. Stutzman, Tex.Civ.App., 1928, 8 S.W.2d 750, N.W.H.
Estoppel, if it is applied, is more than an offset by the appellees actual knowledge. 22 Tex.Jur.2d 692, § 21; 28 Tex.Jur.2nd, 168 § 137. Appellees did not plead or prove estoppel.
The proof in the case shows that the Public Road or Street had been in continuous use for about 39 years prior to the time appellee built the filling station in 1968. It only takes ten years to acquire a right-of-way by limitations. It is un-contradicted that the public right-of-way was even dedicated long before 1954 and had been in use by the public continuously. 19 Tex.Jur.2d 193,, § 16. Appellees waived estoppel by not pleading and proving the same. Lane v. Security Title and Trust Company, Tex.Civ.App., 1964, 382 S.W.2d 326, w. r., n. r. e.
If the trial court was going to submit the case to the jury on special issues he should have granted appellants requested special instructions that land may be dedicated in one or more ways, to-wit:
1. By written instrument placed of record by the landowner.
2. Orally by the landowner.
3. By opening a passageway and declaring its use is for the public.
4. Under the laws of Texas, by an easement may be acquired by prescription.
Prescription means the right-of-way may be by:
a. Open and notorious use;
*138b. Or with knowledge and acquiescence on the part of the owner;
c. That is adverse;
d. Exclusive;
e. Uninterrupted;
f. And continuous use for a period of time of ten years or more.
It seems to me that the right-of-way by prescription that a suit by one person, individually, and in behalf of the public would certainly include those people who lived on the road that was closed in and it would not be necessary to include one or more of the other residents that are closed in to make the suit applicable, even though Beulah Smith McNary may have executed a deed which appellee later came into possession of the property, with actual notice of the right-of-way’s existence. This right-of-way was orally dedicated and the public also gained control over it by prescription. 19 Tex.Jur.2d 193, § 16, and cases cited therein.
I would reverse the judgment of the trial court and render judgment in favor of appellants.